 



EXHIBIT 10.57
Award No. [___________]
Form of
RESTRICTED STOCK AGREEMENT
          THIS RESTRICTED STOCK AGREEMENT is made effective as of [___] (the
“Grant Date”), by and between Emdeon Corporation, a Delaware corporation (the
“Company”), and [___] (the “Holder”):
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors or its designee has determined that it would be to the advantage and
in the best interest of the Company and its stockholders to enter into this
Restricted Stock Agreement (the “Agreement”) pursuant to the Company’s 2000
Long-Term Incentive Plan, (the “Plan”; all capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Plan) to assign
certain shares of Common Stock of the Company subject to certain restrictions
thereon (hereinafter referred to as the “Restricted Stock”) to the Holder in
consideration of services to be rendered and as an incentive for the Holder’s
best performance of future services to Company and its Subsidiaries, subject to
the restrictions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
AWARD OF RESTRICTED STOCK
     Section 1.1 Award of Restricted Stock.
          In consideration of Holder’s services and for other good and valuable
consideration which the Committee has determined, the Company hereby awards and
assigns to the Holder, on the Grant Date, «RSShares» shares of Restricted Stock.
The Restricted Stock is awarded under and subject to the terms and conditions of
the Plan.
     Section 1.2 Not a Contract of Employment.
          Nothing in this Agreement shall confer upon the Holder any right to
continue in the employ of the Company or any Subsidiary, or shall interfere with
or restrict in any way any otherwise existing rights of the Company and any
Subsidiary, which are hereby expressly reserved, to discharge the Holder at any
time for any reason whatsoever, with or without Cause.
     Section 1.3 Covenants.
          As further consideration for the grant of Restricted Stock pursuant to
this Agreement, the Holder acknowledges and agrees to the covenants set forth on
Annex A attached hereto. The covenants on Annex A do not supercede or replace
any other confidentiality, non-

 



--------------------------------------------------------------------------------



 




Award No. [___________]
competition or non-solicitation agreement entered into between the Holder and
the Company (or a Subsidiary thereof) to the extent that such confidentiality,
non-competition and/or solicitation agreement is more protective of the business
of the Company and/or its subsidiaries.
ARTICLE II.
RESTRICTIONS
     Section 2.1 Definition.
          “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 3.1, the exposure to forfeiture set forth in Section 2.2
and the vesting set forth in Section 2.3.
     Section 2.2 Forfeiture.
          Any share of Restricted Stock that is not vested pursuant to
Section 2.3 upon the termination of employment of the Holder, for any reason
other than as a result of death or Disability, shall thereupon be forfeited to
the Company without payment. In the event of the termination of the Holder’s
employment as a result of the death or Disability of the Holder, all
Restrictions shall lapse as of the date of termination.
     Section 2.3 Vesting and Lapse of Restrictions.
          Subject to Sections 2.2, 2.4 and 2.6, each share of Restricted Stock
shall not be transferable until such share becomes vested pursuant to the
following:
          (i) the first installment shall consist of thirty three and one-third
percent (33-1/3%) of the shares of Restricted Stock and the Restrictions on such
shares shall lapse on the first (1st) anniversary of the Grant Date;
          (ii) the second installment shall consist of thirty three and
one-third percent (33-1/3%) of the shares of Restricted Stock and the
Restrictions on such shares shall lapse on the second (2nd) anniversary of the
Grant Date; and
          (iii) the third installment shall consist of thirty three and
one-third percent (33-1/3%) of the shares of Restricted Stock and the
Restrictions on such shares shall lapse on the third (3rd) anniversary of the
Grant Date.
provided, however, that if a vesting date shall fall on a date which is during a
black-out period with respect to the Common Stock to which Holder is subject,
such vesting date shall be delayed until the first day after the expiration of
such black-out period.
     Section 2.4 Legend.
          Certificates representing shares of Restricted Stock assigned pursuant
to this Agreement shall, until all Restrictions lapse or shall have been removed
and new certificates are assigned pursuant to Section 2.5, be held by the
Company and bear the following legend:

2



--------------------------------------------------------------------------------



 



Award No. [___________]
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND
BETWEEN EMDEON CORPORATION (THE “COMPANY”) AND THE REGISTERED OWNER OF SUCH
SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
     Section 2.5 Assignment of Certificates for Vested Shares.
          Upon the vesting of the shares of Restricted Stock as provided in
Section 2.3 and subject to Section 3.3, the Company shall cause new certificates
to be assigned with respect to such vested shares and delivered to the Holder or
his legal representative, free from any Restrictions and free from the legend
provided for in Section 2.4; provided, that such shares shall remain subject to
applicable securities laws and the Company’s employee trading policy. Such
vested shares shall cease to be considered Restricted Stock subject to the terms
and conditions of this Agreement and shall be shares of Common Stock of the
Company free of all Restrictions (other than any applicable securities law
restrictions or any restrictions imposed by the Company’s employee trading
policy).
     Section 2.6 Restrictions On New Shares.
          In the event that the Holder receives any new or additional or
different shares or securities by reason of any transaction or event described
in Section 15.1 of the Plan, such new or additional or different shares or
securities which are attributable to the Holder in his capacity as the
registered owner of the Restricted Stock then subject to Restrictions, shall be
considered to be Restricted Stock and shall be subject to all of the
Restrictions, unless the Committee provides, for the removal or lapse of the
Restrictions on the shares of Restricted Stock underlying the distribution of
the new or additional shares or securities.
ARTICLE III.
MISCELLANEOUS
     Section 3.1 Restricted Stock Not Transferable.
          No Restricted Stock or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

3



--------------------------------------------------------------------------------



 



Award No. [___________]
     Section 3.2 Conditions to Delivery of Stock Certificates.
          The Company shall not be required to deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:
          (a) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and
          (b) The payment by the Holder of all amounts required to be withheld,
under federal, state and local (or applicable foreign) tax laws, with respect to
the issuance and/or the lapse or removal of any of the Restrictions which may be
paid either by the Holder or by the Company withholding that number of shares of
Common Stock with a Fair Market Value equal to the minimum tax withholding
obligation in accordance with procedures established by the Company; and
          (c) The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.
          In addition, the Company may, at its sole election, cancel the Common
Stock underlying the Restricted Stock in the event the Holder fails to satisfy
the applicable tax withholdings within 45 days of the vesting date.
     Section 3.3 Physical Custody.
          The Secretary of the Company or such other representative as the
Committee may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Award Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed; provided, however, that in no event shall the Holder
retain physical custody of any certificates representing unvested Restricted
Stock assigned to Holder.
     Section 3.4 Notices.
          Any notice required by this Agreement will be deemed provided and
delivered to the intended recipient when (i) delivered in person by hand or, in
accordance with applicable law, via the Company’s e-mail or intranet site; or
(ii) three days after being sent via U.S. certified mail, return receipt
requested; or (iii) the day after being sent via overnight courier, in each case
provided such notice is properly addressed to the following address and enclosed
in a properly sealed envelope or wrapper, and with all postage and similar fees
having been paid in advance.

         
 
  If to the Company:   Emdeon Corporation
 
      669 River Drive
 
      Elmwood Park, NJ 07407
 
       
 
  And if to the Holder:   To the address specified in the Company’s payroll
records.

4



--------------------------------------------------------------------------------



 



Award No. [___________]
          By a notice given pursuant to this Section 3.5, either party may
hereafter designate a different address for notices to be given. Any notice
which is required to be given to the Holder shall, if the Holder is then
deceased, be given to the Holder’s personal representative if such
representative has previously informed the Company of representative’s status
and address by written notice under this Section 3.4.
     Section 3.5 Rights as Stockholder.
          Except as otherwise provided herein, upon delivery of the shares of
Restricted Stock to the representative pursuant to Section 3.3, the Holder shall
have, unless otherwise provided by the Committee, all the rights of a
stockholder with respect to said shares, including the right to vote and the
right to receive all dividends and other distributions paid or made with respect
to the shares; provided, however, that in the discretion of the Committee, any
extraordinary distributions with respect to the Restricted Stock shall be
subject to the Restrictions.
     Section 3.6 Withholding Tax.
          The Holder agrees that, in the event of the issuance of the Restricted
Stock or the expiration of Restrictions thereon results in the Holder’s
realization of income which for federal, state or local income tax purposes is,
in the opinion for the Company, subject to withholding of tax at source by the
Company, the Holder will pay to the Company an amount equal to such withholding
tax prior to the Company’s delivery of the Certificate or the Company shall
withhold that number of Shares of Common Stock with a Fair Market Value equal to
the minimum tax withholding obligation.
     Section 3.7 Titles.
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
     Section 3.8 Conformity to Securities Laws.
          The Holder acknowledges that this Agreement is intended to conform to
the extent necessary with all provisions of all applicable federal and state
(and applicable foreign) laws, rules and regulations (including but not limited
to, the Securities Act and the Exchange Act and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith.
Notwithstanding anything herein to the contrary, this Agreement shall be
administered, and the Restricted Stock shall be assigned, only in such a manner
as to conform to such laws, rules and regulations including, without limitation,
Rule 16b-3. To the extent permitted by applicable law, this Agreement and the
Restricted Stock assigned hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
     Section 3.9 Amendment.
          This Agreement may be amended without the consent of the Holder
provided that such amendment would not impair any rights of the Holder under
this Agreement. No

5



--------------------------------------------------------------------------------



 



Award No. [     ]
amendment of this Agreement shall, without the consent of the Holder, impair any
rights of the Holder under this Agreement.
     Section 3.10 Governing Law.
          The laws of the State of Delaware shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.
     Section 3.11 Section 83(b) Election.
          If, within 30 days of the Grant Date, a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to all or any portion of the Restricted Stock as of the date of transfer
of the Restricted Stock rather than as of the date or dates upon which the
Holder would otherwise be taxable under Section 83(a) of the Code, the Holder
shall deliver a copy of such election to the Company immediately after filing
such election with the Internal Revenue Service.
     Section 3.12 Set-off
          If at any time you are indebted to the Company or any Subsidiary, the
Company may in its discretion withhold shares of Common Stock issuable to you
following the lapse of Restrictions having a Fair Market Value up to the amount
of such indebtedness.
          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

                  EMDEON CORPORATION,         a Delaware corporation    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
                HOLDER:    
 
                          «FirstName» «LastName»
   

6



--------------------------------------------------------------------------------



 



ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
          The undersigned taxpayer hereby elects, pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, to include in gross income for
200___the amount of any compensation taxable in connection with the taxpayer’s
receipt of the property described below:
          1. The name, address, taxpayer identification number and taxable year
of the undersigned are:

         
TAXPAYER’S NAME:
       
 
 
 
   
SPOUSE’S NAME:
       
 
 
 
   
TAXPAYER’S SOCIAL SECURITY NO.:
       
 
 
 
   
SPOUSE’S SOCIAL SECURITY NO.:
       
 
 
 
   
TAXABLE YEAR:
       
 
 
 
   
ADDRESS:
       
 
 
 
   

          2. The property which is the subject of this election is
                    shares of common stock of Emdeon Corporation.
          3. The property was transferred to the undersigned on [___].
          4. The property is subject to the following restrictions: The shares
of common stock are subject to forfeiture if unvested as of the date of
termination of employment and are nontransferable until vested.
          5. The fair market value of the property at the time of transfer
(determined without regard to any restriction other than a restriction which by
its terms will never lapse) is: $[_________] per share x ___shares = $___.
          6. The undersigned paid $0.00 per share x ___shares for the property
transferred or a total of $0.00.
          The undersigned has submitted a copy of this statement to the person
for whom the services were performed in connection with the undersigned’s
receipt of the above-described property. The undersigned taxpayer is the person
performing the services in connection with the transfer of said property.
          The undersigned will file this election with the Internal Revenue
Service office to which he files his annual income tax return not later than
30 days after the date of transfer of the property. A copy of the election also
will be furnished to the person for whom the services were

 



--------------------------------------------------------------------------------



 



performed. Additionally, the undersigned will include a copy of the election
with his income tax return for the taxable year in which the property is
transferred. The undersigned understands that this election will also be
effective as an election under Utah law.

                 
Dated:
               
 
 
 
     
 
   
 
          Taxpayer    

The undersigned spouse of taxpayer joins in this election.

                 
Dated:
               
 
 
 
     
 
   
 
          Spouse of Taxpayer    

2



--------------------------------------------------------------------------------



 



(ANNEX A TO EMDEON CORPORATION’S
RESTRICTED STOCK AGREEMENT)
TRADE SECRET AND PROPRIETARY INFORMATION COVENANTS
     1. Confidentiality.
          (a) Trade Secret and Proprietary Information. I understand and
acknowledge that, during the course of my employment with the Company and as a
result of my having executed this Restricted Stock Agreement, I will be granted
access to valuable information relating to the Company’s business that provides
the Company with a competitive advantage (or that could be used to the Company’s
disadvantage by a Competitive Business (as defined herein), which is not
generally known by, nor easily learned or determined by, persons outside the
Company (collectively “Trade Secret and Proprietary Information”). The term
Trade Secret and Proprietary Information shall include, but shall not be limited
to: (a) specifications, manuals, software in various stages of development;
(b) customer and prospect lists, and details of agreements and communications
with customers and prospects; (c) sales plans and projections, product pricing
information, acquisition, expansion, marketing, financial and other business
information and existing and future products and business plans of the Company;
(d) sales proposals, demonstrations systems, sales material; (e) research and
development; (f) computer programs; (g) sources of supply; (h) identity of
specialized consultants and contractors and Trade Secret and Proprietary
Information developed by them for the Company; (i) purchasing, operating and
other cost data; (j) special customer needs, cost and pricing data; and
(k) employee information (including, but not limited to, personnel, payroll,
compensation and benefit data and plans), including all such information
recorded in manuals, memoranda, projections, reports, minutes, plans, drawings,
sketches, designs, formula books, data, specifications, software programs and
records, whether or not legended or otherwise identified by the Company as Trade
Secret and Proprietary Information, as well as such information that is the
subject of meetings and discussions and not recorded. Trade Secret and
Proprietary Information shall not include such information that I can
demonstrate (i) is generally available to the public (other than as a result of
a disclosure by me), (ii) was disclosed to me by a third party under no
obligation to keep such information confidential or (iii) was known by me prior
to, and not as a result of, my employment or anticipated employment with the
Company or its Subsidiaries.
          (b) Duty of Confidentiality. I agree at all times, both during and
after my employment with the Company, to hold all of the Company’s Trade Secret
and Proprietary Information in a fiduciary capacity for the benefit of the
Company and to safeguard all such Trade Secret and Proprietary Information. I
also agree that I will not directly or indirectly disclose or use any such Trade
Secret and Proprietary Information to any third person or entity outside the
Company, except as may be necessary in the good faith performance of my duties
for the Company. I further agree that, in addition to enforcing this
restriction, the Company may have other rights and remedies under the common law
or applicable statutory laws relating to the protection of trade secrets.
Notwithstanding anything in this Agreement to the contrary, I understand that I
may disclose the Company’s Trade Secret and Proprietary Information to the
extent required by applicable laws or governmental regulations or judicial or
regulatory process, provided that I give the Company prompt notice of any and
all such requests for disclosure so that it has ample opportunity to take all
necessary or desired action, to avoid disclosure.
          (c) Company Property. I acknowledge that: (i) all Trade Secret and
Proprietary Information of the Company, (ii) computers, and computer-related
hardware and software, cell phones, beepers and any other equipment provided to
me by the Company, and (iii) all documents I create or receive in connection
with my employment with the Company, belong to the Company, and not to me
personally (collectively, “Company Property”). Such documents include, without
limitation and by way of non-exhaustive example only: papers, files, memoranda,
notes, correspondence, lists, e-mails, reports, records, data, research,
proposals, specifications, models, flow charts, schematics, tapes, printouts,
designs, graphics, drawings, photographs, abstracts, summaries, charts, graphs,
notebooks, investor lists, customer/client lists, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium. I agree
to return all Company Property (including all copies) to the Company immediately
upon any

 



--------------------------------------------------------------------------------



 



termination of my employment, and further agree that, during and after my
employment with the Company, I will not, under any circumstances, without the
Company’s specific written authorization in each instance, directly or
indirectly disclose Company Property or any information contained in Company
Property to anyone outside the Company, or otherwise use Company Property for
any purpose other than the advancement of the Company’s interests.
          (d) Unfair Competition. I acknowledge that the Company has a
compelling business interest in preventing unfair competition stemming from the
intentional or inadvertent use or disclosure of the Company’s Trade Secret and
Proprietary Information and Company Property.
          (e) Investors, Other Third-Parties, and Goodwill. I acknowledge that
all Third-Parties I service or propose to service while employed by the Company
are doing business with the Company and not me personally, and that, in the
course of dealing with such Third-Parties, the Company establishes goodwill with
respect to each such Third-Party that is created and maintained at the Company’s
expense (“Third-Party Goodwill”). I also acknowledge that, by virtue of my
employment with the Company, I have gained or will gain knowledge of the
business needs of, and other information concerning, Third-Parties, and that I
would inevitably have to draw on such information were I to solicit or service
any of the Third-Parties on my own behalf or on behalf of a Competitive Business
(as defined herein).
     (f) Intellectual Property and Inventions. I acknowledge that all
developments, including, without limitation, the creation of new products,
conferences, training/seminars, publications, programs, methods of organizing
information, inventions, discoveries, concepts, ideas, improvements, patents,
trademarks, trade names, copyrights, trade secrets, designs, works, reports,
computer software, flow charts, diagrams, procedures, data, documentation, and
writings and applications thereof relating to the past, present, or future
business of the Company that I, alone or jointly with others, may have
discovered, conceived, created, made, developed, reduced to practice, or
acquired during my employment with the Company (collectively, “Developments”)
are works made for hire and shall remain the sole and exclusive property of the
Company, and I hereby assign to the Company all of my rights, titles, and
interest in and to all such Developments, if any. I agree to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge, and deliver to the
Company all instruments that the Company shall prepare, to give evidence, and to
take any and all other actions that are necessary or desirable in the reasonable
opinion of the Company to enable the Company to file and prosecute applications
for, and to acquire, maintain, and enforce, all letters patent, trademark
registrations, or copyrights covering the Developments in all countries in which
the same are deemed necessary by the Company. All data, memoranda, notes, lists,
drawings, records, files, investor and client/customer lists, supplier lists,
and other documentation (and all copies thereof) made or compiled by me or made
available to me concerning the Developments or otherwise concerning the past,
present, or planned business of the Company are the property of the Company, and
will be delivered to the Company immediately upon the termination of my
employment with the Company.
     2. Covenant Not to Compete with the Company.
          (a) I acknowledge that the business of the Company is national in
scope, that its products and services are marketed throughout the entire United
States, that the Company competes in nearly all of its business activities with
other individuals or entities that are, or could be, located in nearly any part
of the United States and that the nature of my services, position, and expertise
are such that I am capable of competing with the Company from nearly any
location in the United States.
          (b) Accordingly, in order to protect the Company’s Trade Secret and
Proprietary Information and Third-Party Goodwill, I acknowledge and agree that
during the term of my employment with the Company and for a period of one year
after the date my employment with the Company is terminated for any reason (the
“Restricted Period”), I will not, without the Company’s express written
permission, directly or indirectly (including through the Internet), own,
control, manage, operate, participate in, be employed by, or act for or on
behalf of, any “Competitive Business” (as defined herein) located anywhere
within the geographic boundaries of the United States.
          For purposes of this Agreement “Competitive Business” shall mean:
(i) any enterprise engaged in establishing electronic linkages between
individual healthcare providers, patients, and payors (including, without
limitation, insurance companies, HMO’s, pharmacy benefits management companies,
and/or self-insured employer

2



--------------------------------------------------------------------------------



 



groups) for the purpose of facilitating or conducting financial, administrative
and clinical communication and/or transactions; (ii) any enterprise engaged in
developing, marketing or providing healthcare information and/or management
systems (including, without limitation, electronic medical and/or dental records
software; physician practice management, dental practice management and/or other
healthcare practice management software systems; and other financial,
administrative and/or clinical systems for use in the healthcare industry)
and/or services related thereto (including, without limitation, software support
and maintenance services, hardware support and maintenance services, and
training services); (iii) any enterprise engaged in developing, selling or
providing a consumer or physician Internet healthcare portal or interactive
online personal health management products; and (iv) any enterprise engaged in
any other type of business in which the Company is also engaged, or plans to be
engaged, so long as I am directly involved in such business or planned business
on behalf of the Company.
3. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information and Third-Party Goodwill, during the
Restricted Period, I will not, without the Company’s express written permission,
directly or indirectly:
     (a) solicit, induce, hire, engage, or attempt to hire or engage any
employee or independent contractor of the Company, or in any other way interfere
with the Company’s employment or contractual relations with any of its employees
or independent contractors, nor will I solicit, induce, hire, engage or attempt
to hire or engage any individual who was an employee of the Company at any time
during the one (1) year period immediately prior to the termination of my
employment with the Company;
     (b) contact, call upon or solicit, on behalf of a Competitive Business, any
existing or prospective client, or customer of the Company who I serviced, or
otherwise developed a relationship with, as a result of my employment with the
Company, nor will I attempt to divert or take away from the Company the business
of any such client or customer;
4. Injunctive Remedies. I acknowledge and agree that the restrictions contained
in this Agreement are reasonably necessary to protect the legitimate business
interests of the Company, and that any violation of any of the restrictions will
result in immediate and irreparable injury to the Company for which monetary
damages will not be an adequate remedy. I further acknowledge and agree that if
any such restriction is violated, the Company will be entitled to immediate
relief enjoining such violation (including, without limitation, temporary and
permanent injunctions, a decree for specific performance, and an equitable
accounting of earnings, profits, and other benefits arising from such violation)
in any court having jurisdiction over such claim, without the necessity of
showing any actual damage or posting any bond or furnishing any other security,
and that the specific enforcement of the provisions of this Agreement will not
diminish my ability to earn a livelihood or create or impose upon me any undue
hardship. I also agree that any request for such relief by the Company shall be
in addition to, and without prejudice to, any claim for monetary damages that
the Company may elect to assert.
5. Severability Provision. I acknowledge and agree that the restrictions imposed
upon me by the terms, conditions, and provisions of this Agreement are fair,
reasonable, and reasonably required for the protection of the Company. In the
event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.
6. Non-Waiver. Any waiver by the Company of my breach of any term, condition, or
provision of this Agreement shall not operate or be construed as a waiver of the
Company’s rights upon any subsequent breach.
7. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT

3



--------------------------------------------------------------------------------



 



(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.

4